Title: From Thomas Jefferson to Joseph Fay, 30 August 1791
From: Jefferson, Thomas
To: Fay, Joseph



Sir
Philadelphia Aug. 30. 1791.

I am to acknolege the receipt of your favor of the 9th. inst. and to thank you for your attention to my request of the Maple seed. Every thing seems to tend towards drawing the value of that tree into public notice. The rise in the price of West India sugars, short crops, new embarrasments which may arise in the way of our getting them, will oblige us to try to do without them.
The Bennington paper has been desired to be forwarded to me  regularly. The Quebec paper would indeed be a most valuable acquisition to me. If you can be instrumental towards it’s being sent to me regularly, I should be extremely glad of it. The cost of it should be annually discharged with that of the Bennington paper.
We have no news yet of the event of our second expedition against the Indians.—The king of France’s flight and recapture is the subject of universal attention at present. I have still entire confidence in the result of that revolution, and that it will enable republicanism to hold a firm countenance here and prove to the world that man can be governed by reason more effectually than by rods and chains. But should it fail, he would be a coward indeed who would give up his liberty for f[ear] of losing it.—I am with great esteem, Dear Sir your most obedt. humble servt.,

Th: Jefferson

